Citation Nr: 0910238	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-40 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to an increased initial evaluation for post-
traumatic herniated discs, cervical spine, currently 20 
percent disabling.  

2.	Entitlement to service connection for left knee 
degenerative changes with minimal patellar spurring. 

3.	Entitlement to service connection for a right knee 
disability, including osteochondroma.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1978. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board notes that in April 
2008, the Veteran submitted a statement withdrawing his 
appeal on his claim for an increased evaluation for a 
thoracic spine disability, therefore, that issue will not be 
addressed in this opinion.  

In April 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  During the hearing, the Board 
received additional evidence from the Veteran consisting of a 
lay statement and service records.  The evidence was 
accompanied by a signed waiver of the Veteran's right to 
initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issues on appeal.

Additional evidence was also submitted by the Veteran in 
March 2008, following certification of the appeal to the 
Board.  The Veteran did not provide a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c).  
However, the additional evidence, which consists of private 
medical evidence, does not address the issues currently on 
appeal.  Therefore, the Board finds that the evidence is not 
pertinent and referral to the RO for initial review is not 
required.  38 C.F.R. § 20.1304(c).

At the April 2008 hearing, the Veteran requested a copy of 
his claims file.  The RO provided this to him in May 2008, 
and he has not submitted any additional evidence since that 
time.

The Board also notes that, in the December 2005 Substantive 
Appeal, the Veteran raised the issue of gastroesophageal 
reflux disease and irritable bowel syndrome.  These matters 
have not been addressed by the RO, and are therefore REFERRED 
to the RO for such further action as may be appropriate.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran's cervical spine disability is manifested by 
flexion of 20 degrees and subjective complaints of pain; 
without weakness, incoordination, excess fatigability or 
incapacitating episodes.  

3.	The probative medical evidence does not show that the 
Veteran's left knee disability is related to service.  

4.	The probative medical evidence does not show that the 
Veteran's right knee disability is related to service.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 20 percent 
for post-traumatic herniated discs, cervical spine, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5290, 5293 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237-5243 (2008).

2.	Left knee degenerative changes with minimal patellar 
spurring was not incurred in or aggravated by service; nor 
may it be presumed to be incurred therein.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.	A right knee disability, including osteochondroma, was not 
incurred in or aggravated by service; nor may it be presumed 
to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in September 2003 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

With respect to the Veteran's claim for an increased initial 
rating for his cervical spine disability, the Board has 
considered the holding by the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) concerning increased compensation claims 
and 38 U.S.C. § 5103(a) notice requirements.  A claim for 
increased rating and a claim for a higher initial rating are 
similar in that the veteran seeks a higher evaluation for his 
service-connected disability.  The Court, however, did not 
hold in Vazquez-Flores that the VCAA notice requirements set 
forth in that decision applied to initial rating claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the Veteran was not given notice of the provisions as 
set forth in Dingess.  

The Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for his cervical spine disability.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied and there was no prejudice to the Veteran.  

Regarding the service connection issues, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  As any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, the absence of notice on these 
two elements of a service connection claim does not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is 
identified as to any of the four notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  The Veteran is therefore not 
prejudiced by a Board decision at this time. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The RO also attempted to obtain hospital service 
records; however, no records were available.  The appellant 
was afforded VA medical examinations in January 2004 and 
December 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cervical Spine

The Veteran asserts that he is entitled to an initial 
disability rating in excess of 20 percent for a cervical 
spine disability with degenerative disc disease.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Veteran is currently assigned a 20 percent evaluation for 
post-herniated discs of the cervical spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).  

The Board notes that the Veteran filed his claim for service 
connection for his cervical spine disability in June 2003.  
The schedular criteria for rating spine disabilities have 
been amended during the pendency of the Veteran's appeal of 
the initial rating assigned.  Effective September 26, 2003, 
the rating criteria for evaluating all spine disorders were 
amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); 
see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  

The Board will evaluate the Veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider whether an increased rating 
is warranted under the "old" criteria at any time; and 
whether an increased rating is warranted under the "new" 
criteria for other disabilities of the cervical spine at any 
time on or after September 26, 2003.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

The RO considered the regulation changes in adjudicating the 
Veteran's claim.  The July 2004 rating decision recognized 
the regulation changes and the August 2005 Statement of the 
Case considered the old and new criteria.  The old and new 
rating criteria were also provided to the Veteran and his 
representative in the Statement of the Case.  Therefore, 
there is no prejudice to the Veteran by this Board decision 
considering the regulation changes in adjudicating his 
increased rating claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Initially, the Board notes that for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243, Note (2) and Plate V (2008).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the cervical spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Evaluations of 10, 20, and 30 
percent were assigned for slight, moderate, and severe 
limitation of motion of the cervical spine, respectively.  
The Board observes that the words "slight" "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).  

In this case, the RO considered the medical evidence and 
found that the Veteran's cervical spine disability was 
moderately disabling.  The Board agrees.  The January 2004 VA 
examiner specifically noted that the Veteran's cervical spine 
disability was moderately disabling.  Range of motion was 20 
degrees flexion, 10 degrees extension, 10 degrees rotation 
bilaterally, and lateral flexion 20 degrees bilaterally.  In 
December 2007, the VA examiner measured each range of motion 
twice with a goniometer and noted that the Veteran had 
complaints of pain upon motion.  The range of motion was 
20/25 degrees flexion, 20/25 degrees extension, lateral 
rotation was 20/30 degrees right and 25/30 degrees left, and 
lateral flexion was 17/25 right and 20/25 left.  Based on the 
ranges of motion in the VA records, the Board finds that 
under the old criteria, the Veteran would be entitled to a 20 
percent evaluation for moderate limitation of motion.  Thus, 
an increased evaluation would not be warranted under the old 
criteria.  

Effective September 26, 2003, VA revised the criteria for 
evaluating all disabilities of the spine, including 
intervertebral disc syndrome.  The new criteria provide that 
the General Rating Formula for Diseases and Injuries of the 
Spine is to be used for evaluating diseases and injuries of 
the spine and degenerative disc disease is to be evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The General Rating Formula 
provides a unified schedule for orthopedic symptomatology, 
including limitation of motion, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  To receive a 30 percent evaluation for a cervical 
spine disability, the forward flexion of the cervical spine 
must be 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  For a 40 percent evaluation, the 
veteran must suffer from unfavorable ankylosis of the entire 
cervical spine.  For a 100 percent evaluation, there must be 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2008).

In this case, the medical evidence of record shows that, at 
most, the range of motion of the Veteran's cervical spine was 
limited to 20 degrees.  There is no medical evidence of 
record showing that the range of motion was 15 degrees or 
less.  Additionally, the objective medical evidence does not 
show ankylosis, favorable or unfavorable, of the cervical 
spine.  As such, the Veteran is not entitled to an increased 
(30, 40 or 100 percent) evaluation under this code.  

Regarding degenerative disc disease, under the provisions of 
Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; a 60 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

The Board has reviewed all the medical evidence of record 
associated with the claims file, including all the treatment 
records, progress notes, private medical records and the VA 
Compensation and Pension Examinations.  The Board concludes 
that the Veteran is not entitled to an increased rating for 
degenerative disc disease because the evidence does not show 
that bed rest was prescribed by a physician for at least 4 
weeks in the past year.  The December 2007 examiner noted 
that there were no incapacitating episodes due to the 
Veteran's cervical spine disability.  Therefore, the Board 
finds that the Veteran is not entitled to an increased 
evaluation under this code.  

Finally, the orthopedic manifestations were contemplated in 
the schedular evaluation of 20 percent.  In the January 2004 
VA examination, the examiner found that the deep tendon 
reflexes were symmetrical and motor strength was 5/5.  In the 
December 2007 VA examination, there was no muscle spasm, deep 
tendon reflexes were trace/4, upper extremity muscle strength 
was 5/5 flexion and 4/5 extension and capillary circulation 
in the fingers was normal.  The examiner also found that 
there was no radiculpathy.  Private medical records dated in 
February 2008 also found no electrophysiological evidence of 
cervical radiculpathy on either side.  Therefore, a higher 
rating is not warranted. 

The Board has also considered the Veteran's complaints of 
pain.  The January 2004 VA examiner stated that there was 
moderate degree of reduction of endurance due to chronic 
pain, but no evidence of incoordination.  The December 2007 
examiner indicated that functional limitation was moderately 
severe with no weakness, fatigability or incoordination.  The 
Board finds that there is no objective evidence to show that 
pain on use or during flare-ups resulted in additional 
functional limitation to the extent that the Veteran's 
cervical spine disability would be more than 20 percent 
disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board has considered the applicability of the benefit of 
the doubt rule.  However, a preponderance of the evidence is 
against assignment of a rating higher than 20 percent.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that the 
cervical spine disability at issue caused marked interference 
with employment and the evidence does not show frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.

Right and Left Knee

The Veteran asserts that he is entitled to service connection 
for left knee degenerative arthritis and right knee 
ostrochondroma.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In this case, the Veteran has a current diagnosis of 
degenerative joint disease in his right and left knee.  VA 
treatment records show that he sought treatment for knee pain 
and was diagnosed with osteoarthritis.  A December 2007 x-ray 
shows right knee strain ostrochrondroma and left knee 
patellar spurring with minimal arthritic changes.  

The service treatment records show that in September 1972, 
the Veteran reported that he had a trick or locked knee, but 
his lower extremities were clinically evaluated as normal.  
In October 1972 and October 1973, the Veteran reported that 
he did not have a trick or locked knee and his lower 
extremities were clinically evaluated as normal.  An x-ray 
dated in April 1974 was normal.  In June 1974, the Veteran 
had complaints of knee pain for several months and there was 
no history of trauma to his knees.  A physical examination 
and an x-ray of his knees were negative.  In January 1977, 
the Veteran's lower extremities were clinically evaluated as 
normal.  In July 1978, the Veteran reported a history of 
frequent pain in the knees, but no trick or locked knee 
problems.  An examiner found no apparent acute problems and 
his lower extremities were clinically evaluated as normal.  
In August 1978, the Veteran's lower extremities were also 
clinically evaluated as normal.  

Therefore, incurrence of a chronic disorder during service is 
not factually shown.  There is no doubt the Veteran 
complained of knee pain during service.  However, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The question remains as to whether the knee disorders first 
diagnosed after service are related to the in-service 
complaints of knee pain.  Although the Veteran has a current 
diagnosis of a left and right knee disability, the Board 
finds that service connection is not warranted.  A VA 
examiner opined that the Veteran's knee disabilities were not 
related to service in December 2007.  The Board acknowledges 
that a private physician in April 2008 opined that the 
Veteran's bilateral knee disability was likely from his time 
in the military.  The physician noted multiple injuries 
throughout service that most likely led to his chronic joint 
knee pain.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In this case, the Board affords the VA examiner's opinion 
more weight than the private physician.  The private 
physician noted that he considered the Veteran's reported 
past history of knee pain.  There is no indication that the 
physician reviewed past medical records.  There is also no 
indication that service treatment records were reviewed prior 
to making the opinion.  Additionally, the physician did not 
explain the gap of medical evidence between service and the 
first post-service medical evidence submitted in 2003.  
Furthermore, the private physician referred to multiple 
injuries in service to the Veteran's knees.  The service 
treatment records; however, do not show multiple injuries to 
the Veteran's knees.  A medical opinion premised on an 
unsubstantiated account is of no probative value.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); see also Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  

The VA examiner, in contrast, reviewed the service treatment 
records.  The examiner specifically considered the June 1974 
treatment records and x-rays.  The examiner also provided a 
rationale for his opinion indicating that the left knee 
disability was not shown in the 1974 x-ray or examination and 
there was no treatment or diagnosis of a right knee 
disability in the service treatment records.  The VA examiner 
concluded that there was no documentation of degenerative 
joint disease of the knees and no history of trauma in 
service.  As such, the VA examiner's opinion is based on a 
thorough evaluation of the claims file.  Therefore, the Board 
places greater probative value on the VA opinion.  

The Board also acknowledges the lay statement submitted by 
the Veteran in April 2008.  Although the statement shows that 
the Veteran had knee pain in service, it does not provide an 
objective medical nexus between an in-service injury and his 
current disability.   The Board has considered the lay 
statement as well as the Veteran's testimony that he 
sustained an injury in service that led to his current 
disability.  In spite of his contentions that a relationship 
exists between his knee disabilities and service, without the 
appropriate medical training and expertise, the Veteran is 
not competent to provide a probative opinion on a medical 
matter such as etiology.  While a layman such as the Veteran 
can certainly attest to his in-service experiences and 
current symptoms, he is not competent to provide an opinion 
linking that disability to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In sum, the evidence of record does not show a chronic 
disability in service and the competent medical evidence does 
not show a nexus between the Veteran's current knee 
disabilities and service.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for 
service connection for a left and right knee disability must 
be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased initial evaluation for post-
traumatic herniated discs, cervical spine, currently 20 
percent disabling, is denied.  

Service connection for left knee degenerative changes with 
minimal patellar spurring is denied. 

Service connection for a right knee disability, including 
osteochondroma, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


